DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification / Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator housing”, “actuation chamber” and the cylindrical actuation chamber” must be shown and identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 and 26 recites the limitations directed to “an actuator housing”, "an actuation chamber" and “a cylindrical actuation chamber”, whereas the specification does not specifically identify an actuator housing, an actuation chamber nor a cylindrical actuation chamber; and as such they lack antecedent basis in the specification. The specification does not include any adequate description of the relative structural arrangements of the above limitations. Although the specification describes a plurality of chambers in the plurality of embodiments the metes and bound of “an actuation chamber” nor “a cylindrical actuation chamber” are indiscernible without a specific description in the specification and figures. Although the specification describes an actuator housing in the plurality of embodiments the metes and bound of “an actuator housing are indiscernible without a specific description in the specification and figures. The dependent claims are likewise rejected. To expedite the examination process the limitations will be treated as any area of the poppet valve.
Claim 24 recites the limitation "the valve stem” and the valve seat" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 5, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Casciaro, U.C 7,730,953 in view of Guzman et al., U.S. 10,156,124.
Casciaro discloses a sliding sleeve valve (fig 1, nipples 34, col. 2, lines 43-45) for use in a borehole, comprising: an outer housing (fig 2, housing of the nipples of the tubular string 30 sections 32) comprising a radial housing slot (external openings 40);
a sliding sleeve (fig 2, 60; col. 3, lines 1-11) slidably disposed in the outer housing, the sliding sleeve configured to have a first position that restricts fluid communication between the sleeve and the housing slot and a second position, axially spaced from the first position, that permits fluid communication between the sleeve and the housing slot (40, col. 3, lines 1-11);
an offset actuator housing (housings of 52a-e; col. 2, lines 57-61) coupled to the outer housing, wherein the actuator housing comprises an actuator chamber (col 3, lines 19-32; interior of the cylindrical housing) defined by an inner surface extending around a central axis of the actuator chamber, and wherein the actuator chamber is disposed radially between within the inner cylindrical surface and the outer, axial, distal cylindrical surfaces of the actuator housing (52a-e); and
an actuator assembly (fig 3, assembly within cylindrical housing 70) disposed in the actuator chamber, wherein the actuator assembly is configured to control movement of the sliding sleeve between the first and second positions (col. 4, lines 34-48).
Casciaro does not disclose the sliding sleeve having a radial sleeve slot.

It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute one well known sleeve valve as taught by Guzman et al. to achieve the predictable result of selectively blocking and unblocking a housing port or slot for operation a typical sleeve valve.
Casciaro discloses the actuator assembly comprises: an indexing sleeve (fig 3, col. 3, line 64 – col. 4, line 16) including a J-slot (lug path 98) formed within an outer surface thereof; and an indexing pin (96; col. 3, lines 33-38) coupled to the actuator housing (52), wherein an inner end of the indexing pin is received in the J-slot (98) of the indexing sleeve.
Casciaro discloses the actuator assembly is configured to cycle the indexing pin (96) between a plurality of positions (col. 4, lines 1-18) along the J-slot of the indexing sleeve in response to pressurizing a central passage of the outer housing.
Casciaro discloses the actuator assembly comprises a poppet valve assembly (col. 4, lines 43-48; valve for selective communication between 50, 48 and 66, 68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 March 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676